Exhibit 10.11.3

 
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
    THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is made and entered into as of the _29th__ day of __June__, 2011,
by and among CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited
partnership (hereinafter referred to as "Borrower"), CBL & ASSOCIATES
PROPERTIES, INC., a Delaware corporation (hereinafter referred to as the
"Parent"), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, KEYBANK NATIONAL ASSOCIATION, a national banking association, U.S.
BANK NATIONAL ASSOCIATION, a national banking association, REGIONS BANK, a
national banking association (assignee of Societe General), UNION BANK, N.A., a
national banking association, PNC BANK, NATIONAL ASSOCIATION, a national banking
association, EUROHYPO AG, NEW YORK BRANCH, the New York branch of a German
corporation, and BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking
association, (hereinafter referred to individually as a "Lender" and
collectively as the "Lenders") and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as contractual representative of the Lenders (in
such capacity, the "Agent").
 
W I T N E S S E T H:
 
    WHEREAS, Borrower, Parent, Lenders and Agent entered into that certain
Second Amended and Restated Credit Agreement dated as of November 2, 2009 (the
"Credit Agreement"), pursuant to which the Lenders agreed to extend to Borrower
a revolving credit facility (the "Credit Facility") in the aggregate principal
amount of up to Five Hundred Sixty Million and No/100 Dollars ($560,000,000.00)
at any one time outstanding; and
 
WHEREAS, by letter dated October 19, 2010, Borrower voluntarily reduced the
maximum principal amount of the Credit Facility to Five Hundred Twenty Million
and No/100 Dollars ($520,000,000.00) at any one time outstanding; and
 
WHEREAS, by Assignment and Acceptance Agreement dated June 17, 2011, Societe
Generale has assigned 100% of its Commitment and outstanding Loans to Regions
Bank; and
 
WHEREAS, Borrower, Parent, Lenders and Agent desire to modify and amend the
Credit Agreement in order to modify certain financial covenants set forth in the
Credit Agreement and for the other purposes set forth herein, as more
particularly set forth herein.
 
NOW THEREFORE, for and in consideration of the premises, for Ten and No/100
Dollars ($10.00) in hand paid by the parties to each other, and for other good
and valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Borrower, Parent, Lenders, and Agent, Borrower, Parent,
Lenders, and Agent do hereby covenant and agree as follows:
 
1.   Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
2.   Adjusted Asset Value.  The first paragraph of the definition of "Adjusted
Asset Value" contained in Section 1.1 of the Credit Agreement, which did read:
 
""Adjusted Asset Value" means, as of a given date, the sum of EBITDA
attributable to malls, power centers and all other assets for the trailing 4
quarters most recently ended, divided by (x) prior to December 31, 2011, seven
percent (7%), or (y) from and after December 31, 2011, eight percent (8%).  In
determining Adjusted Asset Value:"
 
is hereby deleted in its entirety, and the following is hereby inserted in lieu
thereof:
 
""Adjusted Asset Value" means, as of a given date, the sum of EBITDA
attributable to malls, power centers and all other assets for the trailing 4
quarters most recently ended, divided by seven and one-half percent (7.5%).  In
determining Adjusted Asset Value:"
 
3.   Applicable Margin.  Effective as of 11:59 p.m. on August 28, 2011, the
definition of "Applicable Margin" contained in Section 1.1 of the Credit
Agreement, which reads:
 
""Applicable Margin" means the percentage rate set forth below corresponding to
the ratio of Total Liabilities to Gross Asset Value as determined in accordance
with Section 10.1.(b):


 
 
Level
Ratio of Total Liabilities to Gross Asset Value
(Agreement Date through August 27, 2011)
Applicable Margin
 
Ratio of Total Liabilities to Gross Asset Value
(August 28, 2011 through Maturity Date)
 
 
 
Applicable Margin
Agreement Date through August 27, 2010
August 28, 2010 through August 27, 2011
 
 
1
Less than 0.45 to 1.00
0.75%
1.45%
 
Less than 0.50 to 1.00
3.25%
2
Greater than or equal to 0.45 to 1.00 but less than 0.55 to 1.00
0.90%
1.60%
 
 
Greater than or equal to 0.50 to 1.00 but less than 0.55 to 1.00
3.75%
3
Greater than or equal to 0.55 to 1.00 but less than 0.60 to 1.00
1.05%
1.75%
 
 
Greater than or equal to 0.55 to 1.00 but less than 0.60 to 1.00
4.00%
4
Greater than or equal to 0.60 to 1.00
1.20%
1.90%
 
Greater than or equal to 0.60 to 1.00
4.25%



The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the ratio of Total Liabilities to Gross Asset Value
as set forth in the Compliance Certificate most recently delivered by the
Borrower pursuant to Section 9.3.  Any adjustment to the Applicable Margin shall
be effective, as applicable, as of
 
 
2

--------------------------------------------------------------------------------

 
(x) August 28, 2010, (y) August 28, 2011, and (z) the first day of the calendar
month immediately following the month during which the Borrower delivers to the
Administrative Agent the applicable Compliance Certificate pursuant to
Section 9.3; provided however, if the date for delivery of the Compliance
Certificate falls on a day that is not a Business Day, and the Compliance
Certificate is delivered on the next Business Day occurring thereafter and such
Business Day is in the month following the month in which the due date occurs,
the adjustment to the Applicable Margin shall be effective as of the date the
Compliance Certificate is delivered.  If the Borrower fails to deliver a
Compliance Certificate pursuant to Section 9.3., and does not cure such failure
within ten (10) days after notice from the Administrative Agent (which notice
may be given to the Senior Vice President – Real Estate Finance by email or
telephone), the Applicable Margin shall equal the percentages corresponding to
Level 4 until the first day of the calendar month immediately following the
month that the required Compliance Certificate is delivered.  Notwithstanding
the foregoing, for the period from the Effective Date through but excluding the
date on which the Administrative Agent first determines the Applicable Margin
for Loans as set forth above, the Applicable Margin shall be determined based on
Level 2.  Thereafter, such Applicable Margin shall be adjusted from time to time
as set forth in this definition."


shall be deleted in its entirety, and the following shall be inserted in lieu
thereof:
 
""Applicable Margin" means the percentage rate set forth below corresponding to
the ratio of Total Liabilities to Gross Asset Value as determined in accordance
with Section 10.1.(b):


 
Level
Ratio of Total
Liabilities to Gross
Asset Value
 
Applicable Margin
1
Less than 0.50 to 1.00
2.00%
2
Greater than or equal to 0.50 to1.00 but less than 0.55 to 1.00
2.50%
3
Greater than or equal to 0.55 to1.00 but less than 0.60 to 1.00
2.75%
4
Greater than or equal to 0.60 to 1.00
3.00%



The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the ratio of Total Liabilities to Gross Asset Value
as set forth in the Compliance Certificate most recently delivered by the
Borrower pursuant to Section 9.3.  Any adjustment to the Applicable Margin shall
be effective as of the first day
 
 
3

--------------------------------------------------------------------------------

 
of the calendar month immediately following the month during which the Borrower
delivers to the Administrative Agent the applicable Compliance Certificate
pursuant to Section 9.3; provided however, if the date for delivery of the
Compliance Certificate falls on a day that is not a Business Day, and the
Compliance Certificate is delivered on the next Business Day occurring
thereafter and such Business Day is in the month following the month in which
the due date occurs, the adjustment to the Applicable Margin shall be effective
as of the date the Compliance Certificate is delivered.  If the Borrower fails
to deliver a Compliance Certificate pursuant to Section 9.3., and does not cure
such failure within ten (10) days after notice from the Administrative Agent
(which notice may be given to the Senior Vice President – Real Estate Finance by
email or telephone), the Applicable Margin shall equal the percentages
corresponding to Level 4 until the first day of the calendar month immediately
following the month that the required Compliance Certificate is delivered."
 
4.   LIBOR.  The definition of "LIBOR" contained in Section 1.1 of the Credit
Agreement is hereby amended by deleting the clause "; provided, however, LIBOR
shall not be less than one and one-half percent (1.50%)," therefrom.
 
5.   Loan Party.
 
(a)    The definition of Loan Party is hereby amended by adding the following as
the third sentence thereof:
 
"For purposes of clarity, any Person which is a Loan Party solely by virtue of
having guaranteed all or a portion of the Obligations and/or having pledged
Collateral to secure all or a portion of the obligations shall cease to be a
Loan Party upon the release of all of such Collateral and/or the release of such
Person from all of its obligations under such guaranty."
 
(b)    As of the date of this First Amendment, the Loan Parties, in addition to
Borrower, are the Persons listed on Schedule 1.1 attached hereto.
 
6.   Revolving Commitment.  Borrower hereby confirms, acknowledges and agrees
that by letter dated October 19, 2010, Borrower reduced the Revolving Commitment
from $560,000,000 to $520,000,000.  Accordingly, Schedule I of the Credit
Agreement is hereby replaced with Schedule I attached hereto.
 
7.   Notice Addresses.  Schedule 13.1 of the Credit Agreement is hereby amended
by deleting the following from page 2 thereof:
 
 
4

--------------------------------------------------------------------------------

 
"Societe Generale


Lending Office (all Types of Advances) and
Address for Notices:


1221 Avenue of the Americas
New York, New York  10020
Attention:  Client Credit Group - Real Estate; Louis Antonelli
Telecopier:  (212) 278-7614
Telephone:  (212) 278-6359"


and by inserting the following in lieu thereof:
 
"Regions Bank
 
Lending Office (all Types of Advances) and
Address for Notices:


1900 5th Avenue North, 15th Floor
Birmingham, Alabama  35203
Attention:  Lori Chambers, Vice President
Telecopier:  (205) 264-5456
Telephone:  (205) 326-5465"


8.   Litigation.  Borrower warrants and represents that Schedule 7.1(i) attached
to the Credit Agreement is true, accurate and complete as of the date hereof.
 
9.   Conditions Precedent.  Subject to the other terms and conditions hereof,
this Amendment shall not become effective until the Agent shall have received
each of the following instruments, documents or agreements, each in form and
substance satisfactory to the Agent:
 
(a)    counterparts of this Amendment duly executed and delivered by Borrower,
Parent, Agent and each of the Lenders;
 
(b)    Acknowledgements and Consents executed by the Parent and each Guarantor
(collectively, the "Guarantor Consents"), consenting to this Amendment and the
transactions contemplated hereby;
 
(c)    a certificate of the Secretary of CBL Holdings I, Inc. dated as of the
date hereof certifying that, except as stated therein, (i) the Certificate of
Incorporation and By-laws of CBL Holdings I, Inc. have not been modified since
November 2, 2009; (ii) the Partnership Agreement and Certificate of Limited
Partnership of Borrower have not been modified since November 2, 2009;
(iii) attached thereto is a true and complete copy of Resolutions adopted by the
Board of Directors of CBL Holdings I, Inc., authorizing the execution and
delivery on behalf of Borrower of this Amendment and the other instruments,
documents or agreements executed and delivered by or on behalf of Borrower in
connection herewith (all such instruments, documents or agreements executed and
delivered in connection herewith by or on behalf of CBL Holdings I, Inc. or
 
 
5

--------------------------------------------------------------------------------

 
Borrower are hereinafter collectively referred to as the "Borrower Amendment
Documents"); and (iv) as to the incumbency and genuineness of the signatures of
the officers of CBL Holdings I, Inc. executing the Borrower Amendment Documents
to which CBL Holdings I, Inc. or Borrower is a party;
 
(d)    a certificate of the Secretary of CBL Holdings I, Inc. dated as of the
date hereof certifying that, except as stated therein (i) the Partnership
Agreements, Certificates of Limited Partnership, Articles of Incorporation,
Articles of Organization, Bylaws and other organizational documents of each Loan
Party owning a Collateral Property have not been modified since November 2,
2009; (ii) attached thereto is a true and complete copy of Resolutions adopted
by the Board of Directors of CBL Holdings I, Inc., authorizing the execution and
delivery on behalf of each Loan Party owning a Collateral Property, the
Guarantor Consents and the other instruments, documents or agreements executed
and delivered by or on behalf of such Loan Parties in connection herewith (all
such instruments, documents or agreements executed and delivered in connection
herewith by or on behalf of CBL Holdings I, Inc. or any Loan Party are
hereinafter collectively referred to as the "Loan Party Amendment Documents");
and (iii) as to the incumbency and genuineness of the signatures of the officers
of CBL Holdings I, Inc. executing the Loan Party Amendment Documents to which
any Loan Party is a party;
 
(e)    a certificate of the Secretary of CBL & Associates Properties, Inc. dated
as of the date hereof certifying (i) that the Certificate of Incorporation and
By-laws of CBL & Associates Properties, Inc. have not been modified since
November 2, 2009 (or attaching copies of any such amendments); (ii) that
attached thereto is a true and complete copy of Resolutions adopted by the Board
of Directors of CBL & Associates Properties, Inc., authorizing the execution and
delivery on behalf of CBL & Associates Properties, Inc. of this Amendment and
the other instruments, documents or agreements executed and delivered by CBL &
Associates Properties, Inc. in connection herewith (all such instruments,
documents or agreements executed and delivered in connection herewith by or on
behalf of CBL Holdings I, Inc., Borrower or any Subpartnership are hereinafter
collectively referred to as the "Properties Amendment Documents"); and (iii) as
to the incumbency and genuineness of the signatures of the officers of CBL &
Associates Properties, Inc. executing the Properties Amendment Documents to
which CBL & Associates Properties, Inc. is a party;
 
(f)    the opinions of Borrower's counsel, addressed to Agent and each Lender
and satisfactory in form and substance to Agent, covering such matters relating
to the transaction contemplated by this Amendment as Agent may reasonably
request; and
 
(g)    payment to Agent, for the benefit of Lenders, of all fees due in
connection with this Amendment.
 
Upon fulfillment of the foregoing conditions precedent, this Amendment shall
become effective as of the date hereof.
 
10.   Representations and Warranties; No Default.  Borrower hereby represents
and warrants to the Agent and the Lenders that:
 
 
6

--------------------------------------------------------------------------------

 
(a)    all of Borrower's representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of Borrower's execution of this Amendment;
 
(b)    no Default or Event of Default has occurred and is continuing as of such
date under any Loan Document;
 
(c)    Borrower and Parent have the power and authority to enter into this
Amendment and to perform all of its obligations hereunder;
 
(d)    the execution, delivery and performance of this Amendment by Borrower and
Parent have been duly authorized by all necessary corporate, partnership or
other action;
 
(e)    the execution and delivery of this Amendment and performance thereof by
Borrower and Parent does not and will not violate the Partnership Agreements or
other organizational documents of Borrower or Parent or the Certificate of
Incorporation, By-laws or other organizational documents of CBL Holdings I, Inc.
and does not and will not violate or conflict with any law, order, writ,
injunction, or decree of any court, administrative agency or other governmental
authority applicable to Borrower, Parent, CBL Holdings I, Inc., or their
respective properties; and
 
(f)    this Amendment, the Guarantor Consents, and all other documents executed
in connection herewith, constitute legal, valid and binding obligations of the
parties thereto, in accordance with the respective terms thereof, subject to
bankruptcy, insolvency and similar laws of general application affecting the
rights and remedies of creditors and, with respect to the availability of the
remedies of specific enforcement, subject to the discretion of the court before
which any proceeding therefor may be brought.
 
11.   Expenses.  Borrower agrees to pay, immediately upon demand by the Agent,
all reasonable costs, expenses, fees and other charges and expenses actually
incurred by the Agent in connection with the negotiation, preparation, execution
and delivery of this Amendment, the Borrower Amendment Documents, the Loan Party
Amendment Documents, and the Properties Amendment Documents.
 
12.   Defaults Hereunder.  The breach of any representation, warranty or
covenant contained herein or in any document executed in connection herewith, or
the failure to observe or comply with any term or agreement contained herein
shall constitute a Default or Event of Default under the Credit Agreement
(subject to any applicable cure period set forth in the Credit Agreement) and
the Agent and the Lenders shall be entitled to exercise all rights and remedies
they may have under the Credit Agreement, any other documents executed in
connection therewith and applicable law.
 
13.   References.  All references in the Credit Agreement and the Loan Documents
to the Credit Agreement shall hereafter be deemed to be references to the Credit
Agreement as amended hereby and as the same may hereafter be amended from time
to time.
 
 
7

--------------------------------------------------------------------------------

 
14.   Limitation of Agreement.  Except as especially set forth herein, this
Amendment shall not be deemed to waive, amend or modify any term or condition of
the Credit Agreement, each of which is hereby ratified and reaffirmed and which
shall remain in full force and effect, nor to serve as a consent to any matter
prohibited by the terms and conditions thereof.
 
15.   Counterparts.  To facilitate execution, this Amendment may be executed in
as many counterparts as may be convenient or required.  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single
document.  It shall not be necessary in making proof of this document to produce
or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.  Any signature page
to any counterpart may be detached from such counterpart without impairing the
legal effect of the signature thereon and thereafter attached to another
counterpart identical thereto having attached to it additional signature pages.
 
16.   Further Assurances.  Borrower agrees to take such further action as the
Agent or the Lenders shall reasonably request in connection herewith to evidence
the amendments herein contained to the Credit Agreement.
 
17.   Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the successors and permitted assigns of the parties hereto.
 
18.   Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Georgia, without regard to principles
of conflicts of law.
 
[Signatures Begin on Following Page]
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Second Amended and Restated Credit Agreement to be executed by their authorized
officers all as of the day and year first above written.
 
 
BORROWER:
 
CBL & ASSOCIATES LIMITED PARTNERSHIP, a
    Delaware limited partnership
    By: CBL Holdings I, Inc., a Delaware corporation, its sole general partner  
   By:  /s/ John N. Foy  Name:  John N. Foy  Title:
 Vice Chairman of the Board and Chief Financial Officer

                                            
 
PARENT:
 
CBL & ASSOCIATES PROPERTIES, INC., a Delaware
corporation, solely for the limited purposes set forth in
Section 13.22 of the Credit Agreement.
     By:  /s/ John N. Foy  Name:  John N. Foy  Title:  Vice Chairman of the
Board and Chief Financial Officer

                                            




















 [Signatures Continued on Following Page]
 
9

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]
 
 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent and as a Lender
     By:  /s/ Kerry Richards  Name:  Kerry Richards  Title:  Vice President

                                            
















[Signatures Continued on Following Page]
 
10

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]
 
 
KEYBANK NATIONAL ASSOCIATION
     By:  /s/ Michael P. Szuba  Name:  Michael P. Szuba  Title:  Vice President

                                            

















[Signatures Continued on Following Page]
 
 
11

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]
 
U.S. BANK NATIONAL ASSOCIATION
     By:  /s/ Christopher Morrissey  Name:  Christopher Morrissey  Title:
 Assistant Vice-President

                                            



 










[Signatures Continued on Following Page]
 
 
12

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]


 
REGIONS BANK
     By:  /s/ Lori Chambers  Name:  Lori Chambers  Title:  Vice President

                                            


















[Signatures Continued on Following Page]
 
13

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]


 
UNION BANK N.A.
     By:  /s/ Andrew Romonasky  Name:  Andrew Romanosky  Title:  Vice President





















[Signatures Continued on Following Page]
 
 
14

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]
 
 
PNC BANK, NATIONAL ASSOCIATION
     By:  /s/ Andrew T. White  Name:  Andrew T. White  Title:  Senior Vice
President


                                          




















[Signatures Continued on Following Page]
 
 
15

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]
 
 
EUROHYPO AG, NEW YORK BRANCH
     By:  /s/ Jeffrey A. Altenau  Name:  Jeffrey A. Altenau  Title:  Executive
Director          By:  /s/ John Hayes  Name:  John Hayes  Title:  Director





















[Signatures Continued on Following Page]
 


 
 
16

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]
 
 
BANK OF AMERICA, NATIONAL ASSOCIATION
     By:  /s/ Dawson W. Granade  Name:  Dawson W. Granade  Title:  Senior Vice
President





















[End of Signatures]


 
17

--------------------------------------------------------------------------------

 

SCHEDULE I


Commitments






Lender
Commitment
   
Wells Fargo Bank National Association
(includes commitment of Wachovia Bank,
predecessor-by-merger)
$162,500,000.00
   
Bank of America, N.A.
$  97,500,000.00
   
Keybank National Association
$  69,642,857.14
   
PNC Bank, National Association
$  51,071,428.57
   
U.S. Bank National Association
$  46,428,571.43
   
Eurohypo AG, New York Branch
$  46,428,571.43
   
Union Bank, N.A. (formerly known as Union
Bank of California, N.A.)
$  23,214,285.71
   
Regions Bank
$  23,214,285.71





 
18

--------------------------------------------------------------------------------

 

SCHEDULE 1.1


List of Loan Parties in Addition to Borrower




CBL Holdings I, Inc., a Delaware corporation
CBL & Associates Properties, Inc., a Delaware corporation
Lakeshore/Sebring Limited Partnership, a Florida limited partnership
CBL/Monroeville Expansion, L.P., a Pennsylvania limited partnership
Brookfield Square Parcel, LLC, a Wisconsin limited liability company
Madison Joint Venture, an Ohio general partnership
CBL/Sunrise Commons, L.P., a Texas limited partnership
The Shoppes at Panama City, LLC, a Florida limited liability company
Meridian Mall Limited Partnership, a Michigan limited partnership
Westgate Crossing Limited Partnership, a South Carolina limited partnership


19